*576It should be noted that on July 6, 1960, during the pendency of this appeal, additional changes and amendments to the plaintiff’s Building Zone Ordinance and Building Code were enacted, and that upon the argument of this appeal the court’s attention was called to these changes and amendments. Upon a consideration of said changes and amendments, this court holds: (1) that as to those specific sections of the plaintiff’s Zone Ordinance and Building Code which have been declared unreasonable, unconstitutional and void in the judgment appealed from, and which during the pendency of this appeal have been either repealed or so amended as to remove the issues raised with reference thereto, the provisions of the judgment relating to such sections which have been so repealed or amended shall be deemed surplusage; and (2) that by this affirmance of the judgment, this court does not pass upon any of such new amendments enacted on July 6, 1960, since no evidence was adduced at the trial of this action as to their reasonableness or validity, and consequently, on the present record, it cannot be determined which of such amendments may be or are applicable to the defendants’ school premises. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.